Citation Nr: 0819729	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  03-29 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to a disability rating in excess of 30 
percent for PTSD as of March 5, 2007.  

3.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected asbestosis.


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from April 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas, granting the veteran service connection for 
PTSD at a 10 percent disability rating, effective September 
9, 2002.  

While the veteran's appeal was pending before the Board, the 
RO issued another rating decision in June 2007, raising the 
veteran's disability rating for his service-connected PTSD to 
30 percent, effective March 5, 2007.  Since this increase did 
not constitute a full grant of the benefits sought on appeal, 
the increased rating issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  

In January 2007 and October 2007, the veteran indicated on 
his appeal forms (Form 9's) that he desired a Board hearing 
in Washington, DC.  However, in January 2008, the Board 
received a letter from the veteran withdrawing his request 
for a hearing.  

The issue of an increased initial disability rating for 
service-connected asbestosis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  From September 9, 2002 until March 5, 2007, the veteran's 
PTSD was manifested by some sleep impairment with nightmares 
approximately once a month; the veteran's PTSD was not 
manifested by occupational impairment, panic attacks, or 
memory loss.  

2.  As of March 5, 2007, the veteran's PTSD has been 
manifested by disturbances of mood, disturbances of 
motivation, and a difficulty in establishing and maintaining 
social and work relationships; the veteran's PTSD is not 
manifested by suicidal ideations, spatial disorientation, 
near continuous panic, or obsessional rituals.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent from September 9, 2002 to March 5, 2007 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.27, 
4.126, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a disability rating of 50 percent for 
service-connected PTSD have been met as of March 5, 2007.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.27, 4.126, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the VA's statutory and regulatory duty to notify 
claimants of, among other things, what is needed to 
substantiate their claims, see 38 U.S.C.A. § 5100, et seq., 
and 38 C.F.R. § 3.159 (b), it is pointed out that the 
veteran's claim for increased initial disability ratings for 
his service-connected PTSD arises from his disagreement with 
the initial evaluations (10 and then 30 percent) following 
the grant of service connection.  In cases such as this, 
Courts have held that once service connection is granted the 
claim is substantiated, and as such, additional notice is not 
required and any defect in the notice is not prejudicial.  
See Goodwin v. Peake, No. 05-0876 (U.S. Vet. App. May 19, 
2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no 
further notice is needed.

As to the statutory duty to assist, it is noted that VA has 
associated with the claims folder the veteran's service 
records, as well as the veteran's VA treatment records.  
Further, in December 2003 and March 2007, VA afforded the 
veteran formal VA examinations for his PTSD.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

Increased Rating for PTSD

In July 2006, the veteran was granted service connection for 
PTSD based on a finding that he engaged in combat with the 
enemy while serving in Vietnam (thus corroborating his 
claimed stressors) and that he was diagnosed with PTSD.  The 
RO rated the veteran's PTSD as 10 percent disabling under 
Diagnostic Code 9411, as of September 9, 2002.  Subsequently, 
in June 2007, the RO increased the veteran's disability 
rating to 30 percent, effective March 5, 2007.  The veteran 
is seeking an initial disability rating in excess of 10 
percent, and a disability rating in excess of 30 percent as 
of March 5, 2007.  

Laws and Regulations:

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  

The Board attempts to determine the extent to which a 
veteran's service-connected disabilities adversely affect his 
ability to function under the ordinary conditions of daily 
life, and the assigned ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Finally, the Board notes that claims for increased ratings, 
to include initial ratings, require consideration of the 
entitlement to such ratings during the entire relevant time 
period involved, i.e., from the date the veteran files the 
claim which ultimately results in an appealed RO decision, 
and staged ratings are to be considered where warranted.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The General Rating Formula for Mental Disorders, including 
PTSD, at 38 C.F.R. § 4.130 provides the following ratings for 
psychiatric disabilities:  

A 10 percent disability rating is assigned for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent disability rating is characterized by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent disability rating is characterized by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is characterized by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent disability rating is characterized by total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130. 

Global Assessment of Functioning (GAF):

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), 32 (4th ed.1994). 

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the American Psychiatric 
Association: Diagnostic and Statistical Manual for Mental 
Disorders, (4th ed. 1994) (DSM-IV), for rating purposes].

Facts and Analysis 

In December 2003, the veteran was evaluated by VA to 
determine essentially if service connection was warranted for 
PTSD.  Upon examination, the examiner assigned a diagnosis of 
PTSD, and related it to the veteran's military service.  A 
GAF score of 70 was assigned at this time, which is 
reflective of some mild impairment of psychological, social 
or occupational functioning.  

The examiner described the veteran's PTSD symptoms as mild, 
reporting their frequency as low with nightmares only once 
per month.  The veteran reported to the examiner that he got 
angry easily, but was able to suppress that anger.  The 
veteran stated that he was no longer as social as he was 
before going to Vietnam.  However, it is noted in the 
examination report that the veteran still had a few friends 
from work who occasionally called, and a few friends from 
high school he still saw on rare occasions.  

The examiner described the veteran as neatly dressed and 
groomed, with a cooperative attitude and good eye contact.  
The veteran's affect was described as mildly reduced, and his 
mood as euthymic.  The veteran's thoughts were clear, 
coherent, and goal-directed, and the examiner found no 
evidence of psychosis, panic attacks, obsessive behavior or 
suicidal or homicidal ideation.  The examiner further found 
no signs of memory loss or impaired orientation.  Finally, 
the examiner noted there was no depressed mood or anxiety at 
the time of the examination.  

The RO has assigned an initial disability rating of 10 
percent for his PTSD.  The next available disability rating 
for PTSD is a rating of 30 percent.  As noted above, this 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events). 

During the December 2003 examination, the examiner concluded 
that the veteran did not have any impairment from work due to 
his mild PTSD.  The examiner noted that the veteran's work-
related impairment was due to a fracture of the left arm that 
the veteran incurred on the job in 1994.  This is a 
nonservice-related disability.  The veteran was found to not 
exhibit symptoms of depression, anxiety, suspiciousness, or 
memory loss.  The veteran reported having no panic attacks, 
but did report some sleep impairment, with nightmares as 
often as once per month.  

In August 2005, the veteran was seen for outpatient treatment 
to assess his mental health.  According to the examiner, the 
veteran reported that he was "doing better with less 
intensity of PTSD," and was sleeping well and having fewer 
nightmares.  The examiner concluded that the veteran was 
notably less depressed, with a neutral mood.  Additionally, 
the veteran reported that he was trying to be more active 
outside of the home.  

As noted above, a 10 percent rating is warranted when there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  As noted, the December 2003 examiner described 
the veteran's symptoms as mild in this case.  Additionally, 
the veteran was assigned a GAF score of 70, which is 
representative of mild symptoms.  In August 2005, the veteran 
reported that his PTSD had improved, and the examiner found 
the veteran to be less depressed.  Therefore, the veteran did 
not meet the criteria for a disability rating in excess of 10 
percent at this time, and the Board finds that the veteran's 
symptoms from September 9, 2002 to March 5, 2007 more closely 
approximate a 10 percent disability rating than a 30 percent 
disability rating.  

The RO raised the veteran's disability rating to 30 percent, 
effective March 5, 2007.  On that date the veteran was 
afforded VA examination to determine the current disability 
level of his PTSD.  The examiner continued the veteran's 
previous diagnosis of PTSD and a GAF score of 55 was 
assigned, which is representative of moderate impairments of 
psychological, social and occupational functioning.  

During this examination, the veteran reported that he 
continues to have intrusive thoughts from his experiences in 
Vietnam, and he does dream about these events as well, 
causing him sleep impairment.  He reported to the examiner 
that he lives a very isolated and seclusive life.  The 
veteran reported a worsening of solidarity since losing his 
last job.  According to the veteran, most of his friends were 
work related, and now that he is no longer working, he has 
almost no social relationships.  

Upon mental status examination, the examiner found the 
veteran to be alert and cooperative throughout the 
examination, showing no impairment of thought or 
communication.  There was also no evidence of delusions, 
hallucinations or suicidal or homicidal ideations.  The 
examiner also noted adequate hygiene, good eye contact and 
ability to interact.  It is further noted in the examination 
report that the veteran was oriented to person, place and 
time, had no memory impairment, did not demonstrate obsessive 
or ritualistic behavior, and denied the occurrence of panic 
attacks.  Finally, the examiner noted that the veteran does 
describe ongoing feelings of depression and apathy, but now 
has better control over his impulses than he did at the onset 
of PTSD.  

Based on the psychological evidence of record, the Board 
finds that the veteran is entitled to a disability rating of 
50 percent as of March 5, 2007, rather than 30 percent.  
While the examination did not reveal a flattened affect, 
panic attacks, memory loss, or impaired judgment, there is 
clearly evidence of a disturbance of motivation and mood, as 
well as difficulty in establishing and maintaining social 
relationships.  The examiner noted that the veteran denied 
any significant activities or leisure pursuits, and stated 
that he feels detached and estranged from others, and has no 
social life.  Therefore, the veteran's symptomatology more 
closely approximates a 50 percent disability rating than a 30 
percent disability rating as of March 5, 2007.  

However, at no time during the pendency of the appeal has the 
veteran qualified for a disability rating in excess of 50 
percent.  The next higher disability rating is 70 percent, 
which requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work like setting), and an inability to establish 
and maintain effective relationships.

According to the March 2007 examination report, the veteran 
does not experience any of the above symptoms.  While the 
veteran has a difficulty establishing social relationships, 
the examiner has not gone as far as to say that the veteran 
is incapable of establishing such relationships.  Therefore, 
the veteran does not appear to meet any of the criteria 
necessary to establish a disability rating of 70 percent for 
PTSD.  

The Board finds that, when giving the benefit of the doubt to 
the veteran, the evidence supports a disability rating of 50 
percent for the veteran's service-connected PTSD as of March 
5, 2007.  However, with respect to the veteran's claim of an 
initial disability rating in excess of 10 percent prior to 
March 5, 2007, the Board finds the preponderance of the 
evidence to be against that claim, and the provisions of 
38 U.S.C. § 5107(b) regarding reasonable doubt are not 
applicable. 




ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected PTSD, prior to March 5, 2007, 
is denied.  

Entitlement to a disability rating of 50 percent as of March 
5, 2007 for PTSD is granted.  


REMAND

In July 2003, the veteran was granted service connection for 
asbestosis.  The RO rated the veteran's asbestosis as 30 
percent disabling under Diagnostic Code 6833.  The veteran 
appealed this decision, asserting that he is entitled to an 
initial disability rating in excess of 30 percent for his 
service-connected asbestosis.  

However, additional evidence is needed before appellate 
review may proceed.  Under Diagnostic Code 6833, the next 
disability rating that is available to the veteran is one of 
60 percent.  To determine if the veteran qualifies, a 
pulmonary function test must be afforded to the veteran, 
supplying the following information: measurements of Forced 
Vital Capacity (FVC) testing, measurement of Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO) testing, and measurement of maximum exercise 
capacity testing in ml/kg/min.  

While the VA examinations of record have provided the 
necessary information in regard to FVC and DLCO, they have 
failed to record any data in respect to the veteran's maximum 
exercise capacity.  Without such information, the Board is 
unable to determine whether the veteran is entitled to a 
disability rating of 60 percent or not.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
respiratory examination to determine the 
severity of the disabling effects of his 
asbestosis.  Specifically, pulmonary 
testing should include Forced Vital 
Capacity (FVC) testing, Diffusion Capacity 
of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO) testing, and 
maximum exercise capacity testing.  
Maximum exercise testing should be 
recorded as ml/kg/min of oxygen 
consumption with cardiorespiratory 
limitation.  

2.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  The veteran and his 
representative should then be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


